Name: 2014/925/EU: Commission Implementing Decision of 16 December 2014 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2014 and amending Implementing Decision 2013/722/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2014) 9650)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  EU finance;  health
 Date Published: 2014-12-18

 18.12.2014 EN Official Journal of the European Union L 363/173 COMMISSION IMPLEMENTING DECISION of 16 December 2014 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2014 and amending Implementing Decision 2013/722/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2014) 9650) (2014/925/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (2), and in particular Article 45(1) thereof, Whereas: (1) Article 45(1), second sentence of Regulation (EU) No 652/2014, provides that for programmes implemented in 2014, the relevant provisions of Article 27 of Decision 2009/470/EC continue to apply. Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC (3) provides that, in order to be approved under the Union financial measure provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I to that Decision are required to meet, at least, the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Implementing Decision 2013/722/EU (4) approves certain national programmes for the year 2014 and sets out the rate and maximum amount of the Union financial contribution for each programme submitted by the Member States. (4) Implementing Decision 2013/722/EU also defines the measures that are eligible for a Union financial contribution. However, the Commission informed the Member States in writing that certain measures will only be eligible if the activities carried out have been properly implemented. That was the case for the bovine tuberculosis eradication programme approved for Ireland, where the cost of the tuberculin skin test was not deemed eligible due to the unsatisfactory results obtained in previous years. (5) Following progress made by the competent authorities of Ireland in the implementation of the bovine tuberculosis eradication programme, as acknowledged by the experts of the tuberculosis task force, the tuberculin skin test is approved for Union financial contribution, in line with the originally submitted programme. (6) Portugal has submitted an amended programme for the eradication and monitoring of bluetongue. Hungary has submitted an amended programme for the eradication of rabies. Denmark has withdrawn the request for a Union financial contribution in 2014 towards the surveillance programme for avian influenza and the programme for the monitoring and eradication of certain transmissible spongiform encephalopathies. Poland has submitted an amended programme for the eradication of rabies. (7) The Commission has assessed those amended programmes from both a veterinary and a financial point of view. They comply with relevant Union veterinary legislation and in particular, with the criteria set out in the Annex to Decision 2008/341/EC. They should therefore be approved. (8) Furthermore, the Commission has assessed the intermediate technical and financial reports submitted by the Member States in accordance with Article 27(7) of Decision 2009/470/EC on the expenditure they incurred for the financing of those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for the year 2014, while others will spend in excess of the allocated amount. (9) The Union financial contribution for certain national programmes therefore needs to be adjusted. In order to optimise the use of the earmarked credit, it is appropriate to reallocate funding from national programmes which will not use their full allocation to those that are expected to exceed it due to unforeseen animal health situations in those Member States. The reallocation should be based on the most recent information on the expenditure actually incurred by the Member States concerned. (10) That reallocation exercise requires an important number of amendments to be made to certain Union financial contributions provided for by Implementing Decision 2013/722/EU. For reasons of transparency, it is appropriate to specify the whole range of Union financial contributions towards the approved 2014 programmes concerned by those amendments. (11) According to the opinion of the EU reference laboratory for brucellosis and tuberculosis of 15 July 2014, a polymerase chain reaction (PCR) test should be considered as an important further step of the bacteriological test. It should therefore be added to the eligible measures for the eradication programmes of bovine brucellosis, bovine tuberculosis and ovine and caprine brucellosis. (12) The Union bluetongue veterinary legislation applies only to domestic animals. For reasons of transparency, it should be clarified that the national programmes for the eradication and monitoring of bluetongue only apply to domestic animals. (13) The use of unit costs under annual and multiannual programmes for the eradication, control and monitoring and surveillance of animal diseases and zoonoses is authorised by Commission Decision C(2014) 1035 final (5). The unit costs for sampling are based on the hourly salary, the time required to execute the sampling and an overhead of 7 %. (14) Based on information provided by Ireland, it appears that for some of the tuberculin testing carried out, the sampling costs are not entirely incurred by the Member State. In this case, the Union contribution should be based on the real costs incurred on which the decided co-financing rate is applied. (15) It should also be clarified that Member States do not have to prefinance the part of their programmes implemented in third countries. (16) Implementing Decision 2013/722/EU should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Approval of the amended annual programme for the eradication and monitoring of bluetongue submitted by Portugal The amended annual programme for the eradication and monitoring of bluetongue submitted by Portugal on 12 September 2014 is hereby approved for the period from 1 January 2014 to 31 December 2014. Article 2 Approval of the amended annual programme for the eradication of rabies submitted by Hungary The amended annual programme for the eradication of rabies submitted by Hungary on 23 April 2014 is hereby approved for the period from 1 January 2014 to 31 December 2014. Article 3 Approval of the amended annual programme for the control and monitoring of classical swine fever by Latvia The amended annual programme for the control and monitoring of classical fever submitted by Latvia on 5 November 2014 is hereby approved for the period from 1 January 2014 to 31 December 2014. Article 4 Approval of the amended annual programme for the eradication of rabies by Poland The amended annual programme for the eradication of rabies submitted by Poland on 7 November 2014 is hereby approved for the period from 1 January 2014 to 31 December 2014. Article 5 Amendments to Implementing Decision 2013/722/EU Implementing Decision 2013/722/EU is amended as follows: (1) in Article 2(2), point (b)(iii) is replaced by the following: (iii) bacteriological/PCR tests up to a maximum of EUR 10 on average per test (2) in Article 2(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 5 100 000 for Spain; (ii) EUR 150 000 for Croatia; (iii) EUR 2 715 000 for Italy; (iv) EUR 805 000 for Portugal; (v) EUR 1 560 000 for the United Kingdom. (3) the introductory phrase of Article 3(2) is replaced by the following: 2. The financial contribution by the Union to the Member States referred to in paragraph 1: (4) in Article 3(2), point (b)(i) is replaced by the following: (i) bacteriological/PCR tests up to a maximum of EUR 10 on average per test (5) in Article 3(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 12 700 000 for Ireland; (ii) EUR 14 000 000 for Spain; (iii) EUR 330 000 for Croatia; (iv) EUR 5 100 000 for Italy; (v) EUR 1 035 000 for Portugal; (vi) EUR 31 000 000 for the United Kingdom. (6) Article 3(3) is replaced by the following: 3. By derogation to Article 3(2), when the costs of the tuberculin testing are not directly incurred by the Member State, the financial contribution by the Union shall be limited to 50 % of the real costs incurred by the Member State for the purchase of tuberculin. (7) in Article 4(2), point (b)(i) is replaced by the following: (i) bacteriological/PCR tests up to a maximum of EUR 10 on average per test (8) in Article 4(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 7 300 000 for Spain; (ii) EUR 385 000 for Croatia; (iii) EUR 3 935 000 for Italy; (iv) EUR 160 000 for Cyprus; (v) EUR 1 125 000 for Portugal. (9) in Article 5, the first paragraph is replaced by the following: 1. The programmes for the eradication and monitoring of bluetongue in domestic animals submitted by Belgium, Bulgaria, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Malta, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, and Finland are hereby approved for the period from 1 January 2014 to 31 December 2014. (10) in Article 5(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 11 000 for Belgium; (ii) EUR 100 000 for Bulgaria; (iii) EUR 72 000 for Germany; (iv) EUR 3 000 for Estonia; (v) EUR 75 000 for Greece; (vi) EUR 850 000 for Spain; (vii) EUR 170 000 for France; (viii) EUR 2 150 000 for Italy; (ix) EUR 6 000 for Latvia; (x) EUR 8 000 for Lithuania; (xi) EUR 5 000 for Malta; (xii) EUR 5 000 for Austria; (xiii) EUR 25 000 for Poland; (xiv) EUR 155 000 for Portugal; (xv) EUR 115 000 for Romania; (xvi) EUR 16 000 for Slovenia; (xvii) EUR 25 000 for Slovakia; (xviii) EUR 5 000 for Finland. (11) in Article 6(8), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 000 000 for Belgium; (ii) EUR 70 000 for Bulgaria; (iii) EUR 175 000 for the programme of the Czech Republic referred to in paragraph 3; (iv) EUR 710 000 for the programme of the Czech Republic referred to in paragraph 4; (v) EUR 320 000 for Denmark; (vi) EUR 980 000 for Germany; (vii) EUR 10 000 for Estonia; (viii) EUR 25 000 for Ireland; (ix) EUR 860 000 for Greece; (x) EUR 1 390 000 for Spain; (xi) EUR 1 360 000 for France; (xii) EUR 205 000 for Croatia; (xiii) EUR 1 700 000 for Italy; (xiv) EUR 95 000 for Cyprus; (xv) EUR 75 000 for Latvia; (xvi) EUR 10 000 for Luxembourg; (xvii) EUR 1 940 000 for Hungary; (xviii) EUR 20 000 for Malta; (xix) EUR 2 880 000 for the Netherlands; (xx) EUR 1 190 000 for Austria; (xxi) EUR 20 000 for the programme of Poland referred to in paragraph 2; (xxii) EUR 3 180 000 for the programme of Poland referred to in paragraph 6; (xxiii) EUR 35 000 for Portugal; (xxiv) EUR 250 000 for Romania; (xxv) EUR 35 000 for Slovenia; (xxvi) EUR 2 500 000 for Slovakia; (xxvii) EUR 150 000 for the United Kingdom. (12) In Article 7(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 150 000 for Bulgaria; (ii) EUR 710 000 for Germany; (iii) EUR 35 000 for France; (iv) EUR 145 000 for Croatia; (v) EUR 170 000 for Latvia; (vi) EUR 60 000 for Hungary; (vii) EUR 835 000 for Romania; (viii) EUR 485 000 for Slovakia. (13) Article 7(3) is deleted. (14) in Article 8(2), point (c) is replaced by the following: (c) shall not exceed EUR 815 000 for Italy. (15) in Article 9(4), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 50 000 for Belgium; (ii) EUR 15 000 for Bulgaria; (iii) EUR 15 000 for the Czech Republic; (iv) EUR 65 000 for Germany; (v) EUR 5 000 for Estonia; (vi) EUR 70 000 for Ireland; (vii) EUR 15 000 for Greece; (viii) EUR 65 000 for Spain; (ix) EUR 120 000 for France; (x) EUR 40 000 for Croatia; (xi) EUR 1 115 000 for Italy; (xii) EUR 20 000 for Cyprus; (xiii) EUR 20 000 for Latvia; (xiv) EUR 10 000 for Lithuania; (xv) EUR 10 000 for Luxembourg; (xvi) EUR 165 000 for Hungary; (xvii) EUR 5 000 for Malta; (xviii) EUR 160 000 for the Netherlands; (xix) EUR 25 000 for Austria; (xx) EUR 95 000 for Poland; (xxi) EUR 25 000 for Portugal; (xxii) EUR 165 000 for Romania; (xxiii) EUR 45 000 for Slovenia; (xxiv) EUR 25 000 for Slovakia; (xxv) EUR 40 000 for Finland; (xxvi) EUR 30 000 for Sweden; (xxvii) EUR 140 000 for the United Kingdom. (16) in Article 10(4), point (e) is replaced by the following: (e) shall not exceed the following: (i) EUR 260 000 for Belgium; (ii) EUR 330 000 for Bulgaria; (iii) EUR 165 000 for the Czech Republic; (iv) EUR 2 390 000 for Germany; (v) EUR 45 000 for Estonia; (vi) EUR 755 000 for Ireland; (vii) EUR 1 355 000 for Greece; (viii) EUR 1 525 000 for Spain; (ix) EUR 7 700 000 for France; (x) EUR 2 115 000 for Italy; (xi) EUR 300 000 for Croatia; (xii) EUR 815 000 for Cyprus; (xiii) EUR 65 000 for Latvia; (xiv) EUR 75 000 for Lithuania; (xv) EUR 30 000 for Luxembourg; (xvi) EUR 660 000 for Hungary; (xvii) EUR 15 000 for Malta; (xviii) EUR 465 000 for the Netherlands; (xix) EUR 175 000 for Austria; (xx) EUR 1 220 000 for Poland; (xxi) EUR 475 000 for Portugal; (xxii) EUR 1 060 000 for Romania; (xxiii) EUR 115 000 for Slovenia; (xxiv) EUR 170 000 for Slovakia; (xxv) EUR 100 000 for Finland; (xxvi) EUR 105 000 for Sweden; (xxvii) EUR 1 475 000 for the United Kingdom. (17) in Article 11(6), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 665 000 for Bulgaria; (ii) EUR 1 300 000 for Greece; (iii) EUR 460 000 for Estonia; (iv) EUR 140 000 for Italy; (v) EUR 1 400 000 for Croatia; (vi) EUR 400 000 for Latvia; (vii) EUR 2 350 000 for Lithuania; (viii) EUR 1 970 000 for Hungary; (ix) EUR 6 400 000 for Poland; (x) EUR 3 000 000 for Romania; (xi) EUR 810 000 for Slovenia; (xii) EUR 285 000 for Slovakia; (xiii) EUR 250 000 for Finland. (18) in Article 11(7), point (c) is replaced by the following: (c) not exceed: (i) EUR 110 000 for the part of the Estonian programme implemented in the Russian Federation; (ii) EUR 400 000 for the part of the Latvian programme implemented in Belarus; (iii) EUR 1 110 000 for the part of the Lithuanian programme implemented in Belarus; (iv) EUR 1 500 000 for the part of the Polish programme implemented in Ukraine; (v) EUR 95 000 for the part of the Finnish programme implemented in the Russian Federation. (19) Article 13(2) is replaced by the following: 2. Only costs incurred in carrying out the annual or multiannual programmes referred to Articles 2 to 12 and paid before the submission of the final report by the Member State shall be eligible for co-financing by means of a financial contribution by the Union with the exception of costs referred to in Article 11(7). (20) in Annex I, the table set out in point 3 is replaced by the following: 3. Tuberculin testing under the bovine tuberculosis programmes: (in EUR) Member State Unit cost Croatia Portugal 1,12 Spain 2,63 Ireland Italy United Kingdom 4,36 Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 16 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 189, 27.6.2014, p. 1. (3) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (OJ L 115, 29.4.2008, p. 44). (4) Commission Implementing Decision 2013/722/EU of 29 November 2013 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2014 and the following years (OJ L 328, 7.12.2013, p. 101). (5) Commission Decision C(2014)1035 of 24 February 2014 authorising the use of unit costs under the annual and multiannual programmes for the eradication, control and surveillance of animal diseases and zoonoses.